Wheeler, J.
The State might have dismissed as to the defendant Murphy, who was not served with process, before' taking judgment against his co-defendants; and this doubtless would have been the regular course of proceeding. But if the proceeding to judgment against his co-defendants without an alias citation, or any citation as to him, was not a discontinuanee of the action against him, there is nothing in the law or practice of this Court to prevent the case from being now dismissed, as to him. There having been no legal service upon Haswell, (Hart. Dig. Art. 678, 679,) the judgment must be reversed, and the case dismissed as to him also. But the defendant, Goode, appeared, and thereby cured the defective service upon him. His answer, however, showed no cause for his failure to move to set aside the forfeiture nisi, at the Term of the Court at which it was entered. This he should have done at the earliest practicable moment; and his failure to do so *126leaves the inference that he availed himself of his own default to obtain a continuance of the cause until another Term, when the witnesses of the State might not be in attendance, and his 0 chances for an acquittal might be increased. Had he answered at the Term, instead of deferring it until another Term, his answer might have been entitled to more consideration ; but even then, if, in the mean time, in consequence of his default, the witness had departed, so that a trial could not be had at that Term, Ms answer would not have been entitled to favorable consideration; and must have been held insufficient. It should have shown satisfactory cause, to be judged of by the Court, for Ms default. Not having done so, it was manifestly insufficient; and there was, therefore, no error in treating it as an insufficient, or as no answer, to the scire facias, and giving judgment accordingly; and as to this defendant the judgment is affirmed.
Note for the Reporter.—There was an Opinion delivered at the last Term, which is an authority for the foregoing on the question of the sufficiency of the answer to the scire facias, which lrasbeen omitted in the published Opinions of that Term.
Ordered accordingly.